Citation Nr: 1132676	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a right eye condition, to include as secondary to diabetes mellitus and/or Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1961 to January 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure, and a right eye condition, to include as secondary to diabetes mellitus, type II and/or Agent Orange exposure.  

A. Diabetes Mellitus, Type II

The Veteran asserts that he has diabetes mellitus as a result of exposure to herbicides during his period of active service in Panama.  Additionally, he reported that while stationed in the Panama Canal Zone during his period of active service, he was exposed to Agent Orange that was sprayed on the grass for mosquitoes.  Furthermore, the Veteran submitted internet articles suggesting that the United States had conducted secret tests of Agent Orange and other herbicides in Panama during the 1960's and 1970's.  Moreover, the Veteran asserts that he has a right eye condition that is a result of Agent Orange exposure and/or manifested from diabetes mellitus.  

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  If there is such exposure, service connection is presumed for the various disorders, to include diabetes mellitus.  This diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran did not serve in the Republic of Vietnam.  However, VA has specific procedures to determine whether a Veteran was exposed to herbicides in a location other than Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o., directs that the RO should send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.

The record contains an April 2008 response from the Personnel Information Exchange System regarding furnishing records that show the Veteran was exposed to herbicides.  The response stated that there were no records of exposure to herbicides.  However, the RO neglected to request information from the JSRRC to verify if Agent Orange was sprayed, transported, tested, or stored in the Panama Canal Zone from 1963 to 1965, when the Veteran was stationed there.  For that reason, verification of that information should be completed on remand.  

Additionally, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of an in-service event and that he is being treated for diabetes mellitus, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's diabetes mellitus.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's diabetes mellitus is related to any aspect of his military service, to include herbicide exposure.  A medical opinion regarding a diagnosis and etiology of the Veteran's diabetes mellitus is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Right Eye Condition

The Veteran also contends that he developed a right eye condition when he was in-service. 

The Veteran's service treatment records include a November 1964 Report of Medical History where the Veteran reported eye trouble.  Additionally, the record contains a November 1964 ophthalmologic consultation examination report.  Lastly, the November 1964 separation examination noted that the Veteran had watering eyes for the past several years, and that his distant and near vision was defective.

VA outpatient treatment records document that the Veteran was diagnosed with a cataract in his right eye. 

Generally, under 38 C.F.R. § 3.303(c) (2010), congenital or developmental disorders and refractive errors of the eye are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  It is unclear to the Board what eye condition the Veteran currently suffers from.  Additionally, it must be determined if the Veteran's eye condition is an acquired disability, or is a congenital or developmental abnormality.  See Monroe, supra.  Furthermore, it remains unclear to the Board whether the Veteran's current eye condition was aggravated by a superimposed disease or injury during his military service.  Moreover, it is unclear if the Veteran's right eye condition is a result of Agent Orange exposure and/or diabetes mellitus, type II. 

These issues must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, a VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC shall send, along with a copy of this Remand, a description of the Veteran's account of his service and exposure to herbicides and all associated documents and treatises to the JSRRC for verification. In this regard, the inquiry to the JSRRC must reflect the Veteran's service in the Panama Canal Zone.  The JSRRC should be asked to research, to the extent possible, any herbicide exposure or use of herbicides (sprayed, stored, tested, or transported) in Panama during the Veteran's tour of duty in the Panama Canal Zone.  If unable to provide such information, the JSRRC shall be asked to identify the agency or department that could provide such information and the RO/AMC should conduct follow-up inquiries accordingly.

If the records are unavailable and further attempts to obtain the records would be futile, the claims file should be so annotated and the appellant notified of such.  

2) After the foregoing, the Veteran should be scheduled for a VA examination with an appropriate specialist to evaluate the Veteran's diabetes mellitus, type II.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's diabetes.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes had its onset during active service or is related to any in-service disease, event, or injury.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, VA outpatient treatment records, the Veteran's lay statements, and any other relevant information.  

The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a VA examination with an appropriate specialist to evaluate the Veteran's right eye condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's right eye condition.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right eye condition had its onset during active service or is related to any in-service disease, event, or injury.  

Additionally, if it is found that the Veteran was exposed to herbicides while stationed in the Panama Canal Zone, the examiner should state whether it is at least as likely as not that the Veteran's right eye condition is due to herbicide exposure, such as Agent Orange.  

Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right eye condition, was caused and/or aggravated by his diabetes mellitus, type II .  Additionally, the examiner should specifically address whether there was any increase in severity of the Veteran's right eye condition, that was proximately due to or the result of the Veteran's diabetes, and not due to the natural progress of his right eye condition.

Moreover, if the Veteran's eye condition is found to be congenital, the examiner should indicate whether the Veteran's right eye condition is a congenital defect or disease.  If the Veteran's eye condition is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during his period of active duty.    

In rendering these opinions, the examiner should acknowledge the medical evidence of record, such as the Veteran's service treatment records, to include the November 1964 Report of Medical History where the Veteran reported eye trouble,  the November 1964 ophthalmologic consultation report, and the November 1964 separation examination that noted that the Veteran had watering eyes for the past several years and that his distant and near vision was defective; VA outpatient treatment records; the Veteran's lay statements; and any other relevant information.  

The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


